Citation Nr: 1643790	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  00-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

  
THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) for the period prior to March 21, 2012.

2. Entitlement to an earlier effective date prior to March 21, 2012 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a January 2011 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent disability rating, effective August 5, 1999, the date of claim.  In an August 2012 rating decision, the RO, in relevant part, denied TDIU.  The Veteran disagreed and perfected an appeal to both decisions.

By way of history, in addition to the above named issues, the appeal previously included the following issues: (1) entitlement to a disability rating in excess of 50 percent for the period beginning March 21, 2012; and (2) entitlement to TDIU.  In a June 2014 decision, the Board denied a rating in excess of 30 percent for PTSD for the period prior to March 21, 2012.  The Board also denied a rating in excess of 50 percent for the period from March 21, 2012 to June 6, 2012 and assigned a 70 percent disability rating for the period beginning June 7, 2012.  In a March 2016 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) set aside the Board's decision assigning a 30 percent rating for PTSD prior to March 21, 2012.  That issue was remanded to the Board for further proceedings as outlined in the decision.  

In a July 2014 rating decision, the RO implemented the Board's grant of TDIU and assigned an effective date of March 21, 2012, the date the Veteran's disabilities met the threshold schedular requirement under 38 C.F.R. § 4.16(a).  The Veteran disagreed with the assigned effective date and perfected an appeal.


FINDINGS OF FACT

1.  For the period prior to March 21, 2012, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

2.  Prior to March 21, 2012, affording the Veteran the benefit of the doubt, the evidence of record indicates the Veteran's service-connected PTSD rendered him unable to secure of follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period prior to March 21, 2012, the criteria for a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. § 115, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411.

2.  Prior to March 21, 2012, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreements with the initial evaluation following the grant of service connection for PTSD and the assigned effective date in connection with the grant of TDIU.  The courts have held that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Therefore, no additional discussion of the duty to notify is required.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records and lay statements of argument.  In addition, upon remand, the Veteran was afforded several VA examinations in relation to his claim.  As discussed in more detail below, the VA assessments include a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the VA examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Increased Rating: PTSD

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For the period prior to March 21, 2012, the Veteran's service-connected PTSD was rated 30 percent in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

Under the general rating formula, a rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Although the recently adopted DSM-5 no longer utilizes this scale, the scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review.  Throughout his appeal period, the Veteran's GAF scores have ranged from 56 to 65.

According to the DSM-IV, GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).  A GAF score of 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning but generally functioning pretty well and has some meaningful interpersonal relationships.  See DSM-IV.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran contends that for the period prior to March 21, 2012, his PTSD was more severe than the 30 percent rating contemplates.  Thus, the primary issue on this appeal is whether the overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a higher evaluation.  For the following reasons, the Board finds that a uniform 50 percent rating, but no higher is warranted for the Veteran's PTSD for the entire period on appeal.  

In July 1999, the Veteran was diagnosed with chronic PTSD.  Insomnia was also noted.  

A September 1999 notation from the Veteran's private psychiatrist, Dr. DGC, states that the Veteran is "100% disable[d] [and] his disability is related to his nervous condition related to the Vietnam [e]xperience."

At a December 1999 VA examination, the Veteran reported the following symptoms: trouble sleeping, anxiety, hearing voices, nightmares, flashbacks, irritability, anger, isolation, and dreams of people following him.  The Veteran also reported feeling depressed and upset all the time, with no energy.  He stated he had no close friends because he was unable to get close to people.  He also indicated he hears voices of Vietnamese people talking to each other.  Upon mental status examination, the clinician noted that the Veteran was "somewhat sad looking," and irritable.   

At a June 2001 psychiatric assessment, the clinician rated the following mood symptoms as moderate: anger/hostility, apathy, depressed mood, helplessness, hopelessness, irritability, and low self-esteem.  The Veteran also exhibited mild antisocial, destructive, disorganized, and withdrawal behavioral symptoms.  He also noted that the Veteran had severe anxiety, moderate fear of separation, mild panic attacks and mild impaired judgement.  

An August 2004 functional assessment report by the Veteran's private psychiatrist, Dr. DGC, which indicated that he had marked limitation with his ability to do the following: Carry out detailed instructions; maintain attention and concentration; comply with a schedule, attend work reliably and regularly and act punctually within customary tolerances; complete a normal workday and workweek without interruptions from psychologically based symptoms; and interact appropriately with the public.  This report also noted that the Veteran had severe limitations in his ability to perform activities within a schedule, to work in coordination or proximity to others without being distracted, to accept instructions and respond productively to criticism from supervisors, and to respond appropriately to changes in the work setting. 

At the November 2004 VA examination, the Veteran reported being tense and anxious, along with having a quick temper.  While he stated his sleep was better with his medication, he still had nightmares approximately three times a month.  He endorsed intrusive thoughts and avoidance of reminders of Vietnam.  As far as his social life, the Veteran reported being reasonably close with his current wife, but having very few friends.  He mostly stayed home and watched television.

The clinician assigned a GAF score of 56 and noted that the Veteran had a diminished interest in participating in significant activities, with feelings of detachment and separation from others.  In addition to having difficulty establishing emotions ties to people, the Veteran also exhibited increased arousal, hyper vigilance, and exaggerated startled response.  Given the above, the clinician opined that the Veteran's PTSD produced a moderate degree of dysfunction in social activities and capacity to work.  

In a January 2008 letter, the Veteran's psychiatrist, who had been treating the Veteran since 1999, indicated that the Veteran continued to have war-related nightmares and depression.  He also described the Veteran as reclusive.  

At the November 2010 VA examination, the Veteran reported having combat-related nightmares three times a month.  He also reported avoiding reminders of Vietnam, verbal aggression, and a violent temper.  He indicated that his sleep, nightmares, temper and mood all improve with medication.  Socially, the Veteran reported being married three times and having a good relationship with his two adult children.  The Veteran also indicated that while he had friends, he has a problem with angry outbursts, which have led to "a number of physical altercations with people."  The Veteran also stated that he had occasional suicidal thoughts when frustrated with people.  The clinician noted no hallucinations or delusions.  The Veteran exhibited problems with short term memory and concentration.  The clinician assigned a GAF score of 65 and opined that the Veteran had moderate impairment to social and occupational function, but was able to maintain personal hygiene and basic activities of daily living.  

In February 2011 correspondence, Dr. DGC noted the Veteran's irregular sleep patterns and unscheduled naps during the day.  He further noted that the Veteran is awakened at night by loud noises and dreams due to his experiences in Vietnam. Although he was able to block such noises from his sleep in the past, the psychiatrist noted that the Veteran's problems have returned due to his age. The psychiatrist further noted that the Veteran is depressed and reclusive due to his inability to provide for his family.  DGC opined that Mr. [redacted] has been unemployable as a result of PTSD since 1999.

At the March 2012 VA examination, the Veteran reported the following symptoms: anxiety, suspiciousness, chronic sleep impairment, difficulty establishing effective relationships, and difficulty adapting to stressful circumstances.  The Veteran described having a good relationship with his siblings, girlfriend, and his two sons.  The clinician assigned a GAF score of 56 and noted occupational and social impairment with occasional decrease in work efficiency.  

Also of record is an August 2013 report from Dr. MLC.  After conducting a diagnostic evaluation and reviewing Mr. [redacted]'s medical records, Dr. MLC concluded that Mr. [redacted] has been "totally impaired specifically due to PTSD," and incapable of functioning in society since 1998.

Having considered all the evidence of record and the applicable law, the Board giving the Veteran the benefit of the doubt, finds that the evidence warrants a 50 percent disability rating for the Veteran's PTSD is warranted for the period prior to March 21, 2012.  The Veteran's PTSD has consistently manifested in hallucinations, flashbacks, nightmares, isolation, trouble sleeping, mild memory loss, and difficulty with his social relationships.  Such symptoms are adequately contemplated by the 50 percent evaluation criteria.  The RO granted an increase in the Veteran's PTSD disability rating based on the March 2012 VA examination.  The Board finds no difference in the severity of the symptoms the Veteran exhibited prior to the March 2012 VA examination and at the time of the examination.  

However, while a uniform 50 percent initial evaluation is warranted, the Board finds that the Veteran's symptoms are not characteristic of a disability picture that is contemplated by the 70 percent rating.  In this regard, as previously noted, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

In the instant case, the Board finds that the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with deficiencies in most areas.  The Board notes that the Veteran does appear to demonstrate some symptoms which are examples in support of a 70 percent rating for PTSD, such as periods of violence and difficulty adapting to stressful circumstances.  However, the record does not indicate that these symptoms are consistent. 

In reaching this conclusion, the Board notes that the evidence supports the conclusion that the Veteran's PTSD has resulted in total occupational impairment during the course of the appeal.  As a result, the Board will be granting a total disability evaluation due to individual employability as a result of the Veteran's PTSD.  However, the record does not show that the Veteran's has social impairment with deficiencies in most areas are contemplated by a higher schedular rating for PTSD.  In this regard, while Dr. MLC opined that the Veteran has been totally disabled throughout the course of the appeal, the Board acknowledges that the Veteran's reported during his November 2004 examination that he was reasonably close to his wife.  Likewise, the November 2010 VA examination shows that the Veteran, despite his anger problems, had some friends.  He also reported a good relationship with his adult children.  Notably at that time, the Veteran was noted to have moderate impairment to social function.  The level of social impairment shown is not consistent with social impairment with deficiencies in most areas. Overall, the Veteran's symptoms are more similar in duration, frequency, and severity to those described in the 50 percent criteria and no higher.

The Board has also considered the lay statements of record, which attest to the severity of the Veteran's PTSD.  Lay witnesses, including the Veteran and his ex-wife, are certainly competent to attest to observable symptoms within their purview.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, there is nothing in the record to call into question their credibility; their statements are consistent with the medical evidence of record.  However, the Board finds that all reported symptoms are adequately contemplated by the assigned 50 percent rating and do not warrant a 70 percent disability rating.  

In sum, the Veteran does not manifest either the symptomatology or the impairment required for a 70 percent rating for service-connected PTSD for the period prior to March 21, 2012.  Rather the PTSD disability has been manifested by occupational and social impairment with reduced reliability and productivity.  Consequently, the weight of the evidence clearly indicates that a rating in excess of 50 percent for PTSD is not warranted.

Total Disability Evaluation Due to Individual Unemployability prior to March 21, 2012

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the scheduler rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  With the grant of the higher rating for PTSD prior to March 21, 2012, the Veteran now meets the schedular requirements for consideration of a TDIU prior to March 21, 2012.  

The Veteran has already been granted TDIU effective March 21, 2012.  While the record prior to March 21, 2012, does not show that the Veteran's PTSD resulted in total occupation and social impairment, the record does show that the Veteran's PTSD had significant impact on his ability to obtain or maintain gainful employment.  Dr. DGC noted that the Veteran was 100 percent disabled due to his nervous condition.  In a later August 2004 note, Dr. DGC noted that the Veteran had specific occupational difficulty due to his PTSD including marked limitation in the ability to carry out instruction, maintain attention and concentration, comply with a schedule, and complete a normal workday and workweek due to psychologically based symptoms along with difficulty interacting with the public.  Notably, in February 2011, Dr. DGC opined that the Veteran had been unemployable due to his PTSD since 1999. This opinion is consistent with the August 2013 opinion from Dr. MLC noting that the Veteran had been totally impaired due to PTSD since 1998.  



The Board here again notes that the Veteran's PTSD symptomatology is largely consistent throughout the appeals period.  Therefore, affording the Veteran the benefit of the doubt, TDIU is warranted throughout the appeal period.  

For reasons stated below, affording the Veteran the benefit of the doubt, the Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD disorder renders him unable to secure or follow a substantially gainful occupation, prior to March 21, 2012.  


ORDER

For the period prior to March 21, 2012, entitlement to a rating of 50 percent for PTSD is warranted.

For the period prior to March 21, 2012, entitlement to a TDIU is warranted.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


